Citation Nr: 0029007	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-15 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a brain tumor, to 
include as secondary to service-connected labyrinth disease 
of the ear manifested by vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955 and from February 1956 to February 1978. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating action of 
the Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

When the Board originally reviewed the veteran's claim in 
March 2000, it was noted that service medical records 
referred to by the veteran at a November 1998 hearing and 
apparently relied upon by the RO were not associated with the 
claims folder.  The RO was instructed to determine which 
records were missing and document all attempts to obtain 
those records.  

In an April 2000 letter to the veteran, the RO requested that 
he submit any service medical records which may be in his 
possession.  Thereafter, the veteran submitted copies of some 
records; however, it appears that complete records have yet 
to be obtained.  In that regard, the Board points out that 
the March 2000 remand included the instruction that the RO 
review the claims folder, particularly the transcript of the 
November 1998 hearing, and identify that evidence which was 
relied upon, but is not currently of record.  If the RO 
accomplished this task, it failed to so document that 
accomplishment.

It must be noted that on the first page of the November 1978 
hearing transcript specific references are made to treatment 
received at Wilford Hall Medical Center in September 1976.  
Excerpts from the service medical records currently of record 
include the note that the veteran was transferred to that 
facility for treatment pertaining to a possible meningioma.  
The claims folder, however, does not include any records 
pertaining to the treatment afforded the veteran at Wilford 
Hall Medical Center and it does not appear that the RO 
attempted to obtain any records through official channels.  
As noted by the Board in the prior remand, where evidence is 
in the possession of VA (in this case, service medical 
records) which has not been included in the record, it 
remains the obligation of VA to secure such records.  Thus, 
another remand is required.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In the prior remand, the Board also noted that the report of 
a November 1998 medical opinion offered by a VA physician did 
not address the question specifically posed; that is, the 
likelihood of a connection between a condition diagnosed in 
September 1976 and a meningioma found in 1996.  It was 
contemplated that the same VA physician would review the 
claims folder and offer the necessary opinion.  In May 2000, 
the RO referred to claims folder to that physician; however, 
the most recent opinion was similar to the earlier one and 
did not address the central questions on appeal.  They are:

Is it at least as likely as not that 
there is a connection between the 
treatment provided in 1976, and the 
meningioma found in 1996?

Is it at least as likely as not that the 
falx calcification noted in April 1978 
was a prodromal sign of the meningioma 
diagnosed in 1996?

Thus, the Board finds that another remand is warranted.  

Finally, the Board notes that the RO was instructed to inform 
the veteran that he needed credible supporting evidence, 
independent of his own testimony, that the meningioma 
diagnosed in 1996 is etiologically related to a meningioma 
noted in service.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The RO did not do so.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is, unfortunately, not ready for appellate review 
and must be remanded for further development.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should advise the veteran that 
he needs to obtain and submit credible 
evidence, preferably a physician's 
opinion, that the meningioma diagnosed in 
1996 is etiologically related to a 
meningioma reportedly noted in September 
1976.  If the RO receives any additional 
evidence, it should be associated with 
the claims folder. 

2.  The RO should review the claims 
folder, with particular attention to the 
transcript of the November 1998 personal 
hearing, to determine what service 
medical records appear to be missing from 
those that were relied upon in prior 
adjudications.  Thereafter, the RO should 
attempt to secure any missing service 
medical records through official channels 
including the National Personnel Records 
Center, Wilford Hall Medical Center, the 
VA Medical Center in Albuquerque, New 
Mexico, and the veteran's representative 
from the Disabled American Veterans.  All 
attempts to secure this evidence should 
be carefully documented by the RO in the 
claims folder.  If any service medical 
record specified by the veteran cannot be 
secured that fact should be documented in 
the claims file, and the appellant 
informed in writing.
 
3.  Upon completion of the foregoing, the 
veteran's claims folder should be 
forwarded for review to an appropriate VA 
physician.  Based on a review of the 
complete record, the physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the meningioma diagnosed in 1996 is 
related to the veteran's military 
service.  The physician must opined 
whether the falx calcification identified 
in April 1978 was a prodromal sign of the 
falcine meningioma diagnosed in 1996, and 
if not, why not.  A complete rationale 
must be offered for each opinion 
provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested review does not include all 
opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


